Citation Nr: 0814740	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.	Entitlement to an increased disability rating in excess of 
10 percent for residuals of colostomy with 
psychophysiological reaction.  

3.	Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.  

4.	Entitlement to service connection for sexual dysfunction.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.      

In December 2007, the veteran testified during at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record. 

As indicated below, the Board has reopened the veteran's 
claims seeking entitlement to service connection for 
hypertension and for arthritis.  These reopened claims, as 
well as the veteran claims seeking service connection for 
sexual dysfunction, and increased disability ratings for 
residuals of colostomy and bilateral hearing loss, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran's PTSD has been manifested by depressed and 
anxious mood, intrusive thoughts, difficulty sleeping, 
flashbacks, hypervigilance, increased startle response, and 
memory impairment.  The evidence also shows that the veteran 
has been alert, fully oriented, with fair eye contact, normal 
speech, fair concentration and attention, goal-directed 
thought process, and no homicidal or suicidal ideations.

2.  In January 1972, the RO issued a decision which denied 
service connection for hypertension and for arthritis.  
Although provided notice of this decision the following 
month, the veteran did not perfect an appeal thereof.

3.  In May 1994, the RO issued a decision which denied 
service connection for hypertension and for arthritis, 
secondary to inservice Agent Orange exposure.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

4.  Evidence received since the RO's May 1994 decision 
includes evidence which is new and bears directly and 
substantially on the matters under consideration herein, and 
is so significant that it must be considered in order to 
fairly decide the veteran's claims seeking service connection 
for hypertension and for arthritis.


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).     

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for arthritis is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA satisfied VCAA notification requirements here in letters 
from VA dated in June 2001, November 2003, March 2006, and 
April 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the veteran of the evidence needed to substantiate 
his claims, and of the elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App 1 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
VA submitted its initial notification letter to the veteran 
prior to the rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

Also prior to the RO's final re-adjudication of issue 
concerning the veteran's PTSD, a letter from the RO in March 
2006 notified the veteran that he must submit, or request 
that VA obtain, evidence of the worsening of his disability 
to include the effects on employment and daily life.  
Moreover, during the course of this appeal, the veteran was 
informed of the specific requirements to obtain a higher 
rating for his PTSD, and given notice of the different types 
evidence available to demonstrate the above.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 Vet. 
App. at 376.  

In addition, the Board finds that any presumed prejudice 
incurred by the veteran as a result of incomplete notice has 
been rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328.  As the 
veteran and his representative demonstrated in the December 
2007 video conference hearing before the Board, the veteran 
understands the disability criteria for PTSD under Diagnostic 
Code 9411 of 38 C.F.R. § 4.130.  As such, the Board finds 
that the veteran has demonstrated "actual knowledge" of 
these criteria.  The incomplete notice here is harmless error 
therefore.  See Vazquez-Flores, supra.  

The Board finds that VA satisfied VCAA notification 
requirements in this matter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with VA examinations that addressed his claims in 
this matter.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield and Dingess/Hartman, both 
supra.  

I.  Increased Rating for PTSD

The veteran sustained injuries to his groin and abdomen areas 
during combat operations in Vietnam.  In a March 1978 rating 
decision, the RO granted service connection for residuals of 
colostomy with pychophysiological gastrointestinal reaction.  
The RO rated this condition as 10 percent disabling from 
September 1971, and as 30 percent disabling from September 
1977.  

In a December 1985 rating decision, the RO noted the 
veteran's PTSD diagnosis in rating the veteran for the 
psychological aspect of the residuals of his colostomy.  The 
RO granted a 50 percent disability evaluation for this 
condition from December 1982.  

In June 2001, the veteran filed his current increased rating 
claim for this disorder.  In a July 2002 rating decision, the 
RO denied the veteran's claim for increase.  The veteran 
appealed this decision to the Board.  In support of his 
appeal, he argued that his PTSD should be separately service 
connected from his physical disorder involving his colostomy.  

During the pendency of the appeal, in an August 2005 
Supplemental Statement of the Case, the RO agreed that 
separate service connection findings were appropriate for the 
PTSD and for the residuals of colostomy.  The RO assigned a 
50 percent disability evaluation for PTSD, and a 10 percent 
evaluation for residuals of the colostomy.  Nonetheless, the 
veteran's claim continues on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to seek the 
maximum available benefit even where an increase is granted 
during the appeal period).  

Following a thorough review of the record, the Board finds 
remand appropriate here with regard to the veteran's claim 
for increase for residuals of a colostomy.  As will be 
detailed in the remand portion of this decision, additional 
notification under the VCAA is necessary with regard to that 
issue.  The Board also finds, however, that the record is 
sufficiently developed to decide the veteran's claim for 
increase for PTSD.  As will be detailed below, the Board 
finds a rating in excess of 50 percent unwarranted here at 
any time during the period of appeal.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole- 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
evidence may establish that varying and distinct levels of 
disability impairment severity during an appeal warrant 
staged ratings (different disability ratings during various 
time periods).  See Hart, supra; see also Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term 'such as' in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code (DC) 9411, PTSD is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted under DC 9411 where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, 'Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.

In this matter, the Board finds a rating in excess of 50 
percent unwarranted during the entire appeal period.  
Although the medical evidence shows adverse symptoms from the 
veteran's PTSD, these symptoms have not resulted in 
deficiencies in most areas of his life.  

The record contains VA and QTC Medical Services examination 
reports, dated in March 2002, December 2004, August 2005, and 
September 2006, and a private examination report dated in 
January 2005.  The record also contains VA treatment records 
addressing the veteran's PTSD treatment, lay statements from 
relatives of the veteran and from a former supervisor, and 
transcripts of the veteran's testimony at the Board and RO 
hearings.  

The March 2002 examiner noted the veteran's complaints of 
decreased mood, insomnia, irritability, low energy, 
hopelessness, flashbacks, nightmares, hyperautonomic arousal, 
low sex drive, family struggles, and need to avoid triggers.  
The examiner noted that the veteran "is paying a very heavy 
price for the service he gave to this country."  
Nevertheless, the examiner also found the veteran to have 
good insight and judgment, with normal psychomotor activity, 
full and reactive affect, good eye contact, a fair mood, and 
speech of normal rate, rhythm, cadence, and modulation.  The 
veteran's thought process was logical, organized, and goal 
directed, and his thought content was devoid of any 
attenduation to internal stimuli and devoid of any suicidal 
or homicidal ideations, plan or intent.  The examiner noted 
the veteran's long-standing marriage.  He noted that the 
veteran had been employed by the US Postal Service since 
1984, and the examiner assigned the veteran a GAF between 50 
to 55, noting that "when symptoms are less fulminant he 
functions at a level of 65."  

The December 2004 examiner noted the veteran's statement that 
he had no friends.  The examiner noted the veteran's reported 
discomfort around crowds, his compromised relationships with 
siblings, and his lack of hobbies other than watching 
television and lying on the couch.  The examiner noted the 
veteran's problems with concentration, and noted the 
veteran's history of anxiety and depression.  He noted the 
veteran's reports of suicidal thoughts, of flashbacks, of 
having several nightmares per month, of intrusive thoughts, 
irritability, and anger.  The examiner noted the veteran's 
hypervigilance, and startle response.  During the examination 
the examiner noted that the veteran spoke loudly, and seemed 
tense, uptight, angry, and irritable, with decreased memory 
and concentration.  The examiner also noted the veteran's 
shifting eye contact.  

But again, a rating in excess of 50 percent is not warranted 
during this period of the appeal because the criteria for a 
70 percent rating is not met.  The examiner noted that the 
veteran was alert, oriented times three, cooperative, with 
adequate grooming and hygiene.  He noted that the veteran's 
thought process was goal directed, and that he did not 
endorse any suicidal or homicidal ideations, or auditory or 
visual hallucinations.  His judgment and insight was fair, 
and he noted the veteran's report that he is not a violent 
person, but that instead he is passive.  The examiner noted 
the veteran's 34-year marriage, and his long-term employment 
with the post office.  The report also noted the veteran's 
statement that he would leave this employment due to his 
concentration difficulties and physical pain associated with 
other service-connected disorders.  The examiner assigned the 
veteran a GAF score between 60 and 51, and in his summary, 
the December 2004 examiner stated that the veteran's PTSD 
symptoms cause moderate impairment occupationally and 
socially.  

The January 2005 private examiner described the veteran as 
ashen, and that he spoke rapidly.  The veteran reported 
suspicion of other people and weekly intrusive thoughts.  The 
examiner also noted symptoms of isolation, restricted affect, 
sleep difficulty, difficulties with concentration and 
understanding, hypervigilance, and depression.   

But the January 2005 private examiner also described the 
veteran as clean, neat, with styled hair, cooperative, 
understanding during the interview, clear, alert, oriented 
time three, and with good eye contact.  The examiner 
described the veteran's conversation as understandable, with 
organized associations.  The veteran's memory was adequate, 
and he exhibited satisfactory judgment and insight.  There 
were no hallucinations and mood changes, and the veteran 
denied hopelessness.  The reported concluded with a GAF score 
of 50.       

The August 2005 examiner noted that the veteran had retired 
from the US Postal Service in November 2004.  The examiner 
noted the veteran's report of sadness, depression, intrusive 
thoughts 2-3 times weekly, sleep disturbances, 
hypervigilance, and exaggerated startle response.  The 
examiner also noted the veteran's report of having no 
friends, of isolating, and of expressing himself verbally 
with anger.    

The examiner said the veteran's affect was mildly dysphoric 
and restricted in range.  But he also noted the veteran's 
report of having good relationships with his spouse and two 
adult children, that he had not had suicidal ideation since 
the previous winter season.  He described the veteran as 
alert, NAD, casually dressed, with fairly good grooming, good 
eye contact, fluent and spontaneous speech that was at a 
normal rate.  He said the veteran was logical and oriented 
times three, without evidence of memory impairment.  The 
examiner noted that he advised the veteran on treatment 
options for his PTSD.  The examiner noted that the veteran 
did not undergo PTSD treatment for the previous 20 years, and 
the veteran was motivated for treatment.  The examiner 
assigned the veteran a GAF score of 40.  

The September 2006 examiner noted the veteran's statement 
that his PTSD was getting worse.  The examiner noted the 
veteran's 36-year marriage, but noted his report of increased 
tension in the relationship since the veteran's retirement.  
The examiner also noted the veteran's reported discomfort 
around his two grandchildren because of their energy.  He 
reported a lack of hobbies and friends, and a discomfort in 
crowds with other people.  The veteran also reported having 
nightmares, sleep disturbances, intrusive thoughts, anger, 
hypervigilance with an exaggerated startle response, 
depression, anxiety, and shakiness.  The examiner noted the 
veteran's loud voice during the interview, his tense affect, 
and his irritable mood.  He noted the veteran's passive 
suicidal ideations with any plan or intent.  The examiner 
noted that the veteran exhibited shifty eye contact, and 
distractibility, and memory and concentration impairment 
during the interview.   

But, as with the other VA examiners, this examiner noted 
symptomatology that indicates that the veteran's PTSD does 
not meet the necessary criteria that would warrant an 
increased evaluation to 70 percent here.  This examiner 
described the veteran as alert, oriented, cooperative, 
coherent, goal directed, with fair judgment and insight, with 
adequate personal hygiene and grooming, and without any 
hallucinations or delusions.  And the examiner noted that the 
veteran did not experience flashbacks anymore.  Ultimately, 
this examiner assigned the veteran with a GAF score of 45.  
In the summary of the report, the September 2006 VA examiner 
noted that the veteran's PTSD had worsened since his 
retirement.  The examiner noted the veteran's reported 
conflict with his spouse and his reported decreased 
concentration as a result of intrusive thoughts and physical 
pain.  

The record contains VA treatment records dated from August 
2005 to December 2007.  These records reflect the essentially 
the same symptomatology noted in the four VA examination 
reports - depression, sleep disturbances, and restricted 
affect, but also note a logical and oriented mindset, fluent 
speech, appropriate dress and manner, and the absence of 
suicidal or homicidal ideation.  The Board notes that the 
veteran's thoughts of suicide are noted in some of the 
records dated throughout 2007.  But in general, these 
treatment records show that the veteran has not had any 
consistent suicidal ideation.  The GAF scores noted in these 
records range from 40 to 45, which indicates serious 
impairment.    

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time during the 
appeal period.  The VA examination reports, and treatment 
reports, demonstrate that PTSD severely impairs the veteran.  
But the evidence does not show that level of impairment 
required for a 70 percent rating - there is no showing of 
suicidal or homicidal ideation; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or the inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reaching this decision, the Board notes the conflict in 
the veteran's marriage since he retired.  But the Board also 
notes that the veteran has remained within his marriage, and 
plays a role in the lives of his children and grandchildren.  
Moreover, the record consistently shows that, though the 
veteran's mood is depressed, he is nevertheless well oriented 
and logical.  In short, the evidence would not support a 
conclusion that the veteran's PTSD has caused occupational 
and social impairment with deficiencies in most areas of his 
life.  Id.    

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time during the appeal period.  
See Hart, supra.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Claims to Reopen

In a January 1972 rating decision, the RO denied the 
veteran's claims for service connection for hypertension and 
for arthritis.  In a May 1994 rating decision, the RO again 
denied the veteran's claims for service connection for 
hypertension and arthritis.  The veteran did not appeal 
either of these decisions.  As such, these decisions became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2007).  

In June 2001, the veteran filed to reopen his claims for 
service connection for hypertension and for arthritis.  In 
the July 2002 rating decision currently on appeal, the RO 
denied these claims.  The veteran timely appealed this 
decision to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007).  

During the pendency of the appeal, the veteran and his 
representative argued: that the veteran's hypertension 
relates directly to his service; that the veteran's 
hypertension relates to his service-connected PTSD; that the 
veteran's hypertension relates to medication prescribed for 
other service-connected disorders; and that the veteran's 
arthritis relates to in-service injuries from the explosion 
that ejected him from a tank and caused his several service-
connected disorders.  See 38 C.F.R. §§ 3.303, 3.310.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

However, where a claim has been finally decided, VA, before 
addressing that claim anew, must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
As such, to address the merits of the veteran's underlying 
service connection claims here, the Board must first decide 
whether VA has obtained new and material evidence since the 
final May 1994 rating decision which denied the veteran's 
service connection claims for hypertension and arthritis.          

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

Again, VA denied the veteran's service connection claims in a 
final May 1994 rating decision.  To determine whether new and 
material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of that 
decision with the evidence of record received since that 
decision.  

        i.  Evidence of Record Considered in the May 1994 Rating 
Decision 

The relevant evidence in May 1994 consisted of the veteran's 
statements claiming in-service and current arthritis and 
hypertension disorders; service medical records that do not 
indicate hypertension or arthritic problems; an October 1968 
service medical record which states "126/98 x 2"; a 
September 1969 intensive care-recovery ward medical record 
indicating elevated blood pressure readings; a September 1971 
separation report of medical examination that found no 
hypertensive or arthritic disorders; a November 1971 VA 
examination report that found no hypertension or arthritis; a 
private September 1976 hospital summary report that does not 
note arthritis or hypertension; November 1977, November 1980, 
December 1981, and March 1983 VA examination reports which do 
not note hypertension or arthritis; a March 1981 statement 
from the veteran complaining of "aching" in his pelvic 
area, legs and middle back, and of hypertension; a transcript 
of an RO hearing held in November 1981; a September 1982 
private surgery report that does not mention hypertension; a 
March 1983 statement in which the veteran complains of 
osteoarthritis in his legs and ankles; a VA discharge summary 
report, reflecting inpatient VA treatment for PTSD from July 
to October 1985, noting hypertensive blood pressure readings; 
an August 1989 VA discharge summary report noting the 
veteran's complaints of pain but not noting hypertension; and 
an October 1992 private hospital summary report noting the 
veteran's complaints of chronic pain, but not rendering 
hypertension or arthritis diagnoses.   

In sum, the evidence in May 1994 indicated that - despite the 
veteran's complaints of orthopedic pain, and despite 
indications in the record that he had had high blood pressure 
readings - the veteran had not been diagnosed with 
hypertension or with arthritis.  As such, VA denied the 
veteran's claims.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	ii. Evidence of Record Received Since the May 1994 
Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims for 
service connection is evidence that has been added to the 
record since the final May 1994 rating decision.  Since that 
decision, the RO has received additional statements from the 
veteran; VA treatment records reflecting complaints of 
chronic pain; private treatment records dated in December 
1994 noting diagnoses of hip and knee arthritis; private 
treatment records dated from October 1997 noting diagnoses of 
hypertension; a January 1998 private examination report which 
indicates that the veteran's hypertension relates to his 
PTSD; a private treatment record dated in February 1999 
noting arthritis of the neck; the transcript of a January 
2004 personal hearing before the RO; a letter from the RO, 
dated in September 1971, which states that the veteran had 
service-connected arthritis and hypertension but that 
compensation was not due because these disorders were less 
than 10 percent disabling; VA treatment records showing 
diagnoses of hypertension and of degenerative joint disease 
at C-3, 4; lay statements from the veteran's former 
supervisor, his son, and his spouse; an August 2003 note from 
the veteran's private physician, noting the veteran's neck 
arthritis, and stating that the veteran's in-service injuries 
could relate to that arthritis; a medical journal article 
stating that stress may relate to hypertension; a June 2004 
VA radiology report noting arthritis in the veteran's hips; 
an August 2004 letter from the veteran's private physician 
relating the veteran's arthritis and hypertension to service; 
and the transcript of the December 2007 video hearing before 
the Board.  

This is certainly new evidence in the claims file.  Moreover, 
the Board finds some of this evidence to be material as well.  
The evidence showing current diagnoses of arthritis and 
hypertension is material as these diagnoses were not before 
VA in the January 1972 and May 1994 rating decisions.  The 
letters from the veteran's private physicians suggesting a 
link between the veteran's service and his arthritis and 
hypertension is material.  And the veteran's testimony in his 
December 2007 hearing is material as well - in that hearing, 
the veteran argues that his hypertension is related to PTSD; 
and in the hearing, he argues persuasively that the traumatic 
injuries he experienced during service caused his current 
degenerative arthritic disorders.  See Roebuck v. Nicholson, 
20 Vet. App. 207 (2006) (claim alleging separate theories of 
causation constitutes one claim for adjudication purposes).  

Indeed, this new and material evidence bears directly and 
substantially upon the specific issues of service connection 
here.  Hence, the Board finds that the new and material 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's service 
connection claims.  See 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  

Accordingly, the veteran's claims to reopen the claims for 
service connection for arthritis and hypertension are 
granted.  

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  

In this matter, the Board finds a remand appropriate.  
Additional medical evaluation is necessary into the issues of 
whether the veteran incurred arthritis or hypertension during 
service, whether hypertension relates to the veteran's 
service-connected PTSD, and whether hypertension relates to 
prescribed medication for other service-connected disorders.  
See 38 C.F.R. § 3.310.  




ORDER

An increased evaluation for PTSD is denied.  

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.  

New and material evidence having been submitted, the claim 
for service connection for arthritis is reopened.  


REMAND

As indicated earlier, the Board finds remand appropriate here 
for the following issues: increased rating for bilateral 
hearing loss, increased rating for residuals of colostomy 
with psychophysiological reaction, service connection for 
sexual dysfunction, service connection for hypertension, and 
service connection for arthritis.

Additional medical evaluation is appropriate for each claim.

Moreover, the Board finds additional VCAA notice necessary 
with regard to the veteran's increased rating claim for 
residuals of colostomy with psychophysiological reaction.  
See Vazquez-Flores, supra.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a new VCAA letter addressing the 
veteran's increased rating claim for 
residuals of colostomy with 
psychophysiological reaction.  See 
Vazquez-Flores, supra.  

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of the veteran's 
service-connected hearing loss and 
service-connected residuals of colostomy 
with psychophysiological reaction.  

3.  The veteran should also be scheduled 
for VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current sexual dysfunction, hypertension, 
and arthritis.

4.  The examiners evaluating the 
veteran's claims to service connection 
for sexual dysfunction, hypertension, and 
arthritis should advance opinions on the 
likelihood (likely, at least as likely as 
not, not likely) that any such disorder 
relates to service.   

5.  The examiner evaluating the veteran's 
claim to service connection for 
hypertension should also advance an 
opinion on the likelihood that the 
veteran's hypertension relates to his 
service-connected PTSD, or to medication 
prescribed for any service-connected 
disorder.  And the examiner evaluating 
the veteran's claim to service connection 
for sexual dysfunction should likewise 
advance an opinion on the likelihood that 
such a disorder relates to medicine 
prescribed for a service-connected 
disorder.  

6.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  Each examiner should provide a 
complete rationale for any conclusions 
reached.   

7.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


